Indictment in the County Court for eavesdropping; appeal to this court, and the only question was whether such a prosecution can be maintained.
It was insisted for the defendant, — 1st That there was no statute of the State upon the subject. 2d. That the act which adopted the laws of England confined such adoption to such as are consistent with our mode of living 1715 c. 31, § 5. No precedent can be found of such an indictment, which furnishes a strong inference that such a prosecution was not conformable to the principles of our government, or means of living.
Agreeably to the common law, such an indictment well lies, and nothing can be seen in this part of it which is inconsistent with our situation, or in fact the situation of any society whatever.